Citation Nr: 1038976	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  99-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence beyond May 31, 1997.

2.  Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence beyond January 31, 
2007.

3.  Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) when, in a decision entered April 20, 
1998, it assigned an evaluation of 40 percent for postoperative 
residuals of left eye keratoconus.

4.  Entitlement to a higher rating for postoperative residuals of 
left eye keratoconus for the period from June 1, 1997, to May 1, 
1998.

5.  Entitlement to a higher rating for postoperative residuals of 
left eye keratoconus, currently evaluated as 30 percent 
disabling.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) RO in Des Moines, Iowa.

The case was most recently before the Board in March 2010.  The 
Board, in part, remanded the following claims so that a statement 
of the case (SOC) could be prepared:  (1) whether the RO 
committed clear and unmistakable error (CUE) when, in a decision 
entered April 20, 1998, it assigned an evaluation of 40 percent 
for postoperative residuals of left eye keratoconus; (2) 
entitlement to an extension of a temporary total disability 
rating based on the need for convalescence beyond January 31, 
2007; and (3) entitlement to an increased schedular rating for 
postoperative residuals of left eye keratoconus, currently 
evaluated as 30 percent disabling.  A SOC, dated in November 
2009, had been furnished to the Veteran, but the SOC was not 
associated with the claims file at the time of the March 2010 
decision.  The SOC has since been associated with the claims file 
from a temporary file that had been held at the RO.  The Veteran 
filed a substantive appeal for the three issues and they were 
properly returned to the Board.

In March 2010, the Board also remanded a claim of entitlement to 
an extension of a temporary total disability rating based on the 
need for convalescence beyond March 31, 1997.  As noted in March 
2010, this was done to comply with a December 2008 memorandum 
decision by the United States Court of Appeals for Veterans 
Claims (Court) that vacated an October 2006 decision by the Board 
that denied an extension of a temporary total disability rating 
beyond March 31, 1997.  In July 2010, the RO granted an extension 
through May 31, 1997.  As a result of this action, the issue now 
before the Board is a claim of entitlement to an extension of a 
temporary total disability rating based on the need for 
convalescence beyond May 31, 1997.  The same action, in effect, 
altered the claim of entitlement to a higher rating for 
postoperative residuals of left eye keratoconus for the period 
from April 1, 1997, to May 1, 1998, to a claim of entitlement to 
a higher rating for postoperative residuals of left eye 
keratoconus for the period from June 1, 1997, to May 1, 1998.

(The decision below addresses the Veteran's claim of entitlement 
to an extension of a temporary total disability rating based on 
the need for convalescence beyond May 31, 1997, and the CUE 
issue.  The remaining issues are addressed in the remand that 
follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran has been granted temporary total disability 
benefits based on the need for post-surgical convalescence, 
involving his service-connected left eye keratoconus, effective 
from February 21, 1997, through May 31, 1997.

2.  The February 21, 1997, surgery did not result in severe 
postoperative residuals or otherwise necessitate convalescence 
beyond May 31, 1997; it was shown that the Veteran returned 
toward a normal or healthy state.

3.  The RO's assignment of an evaluation of 40 percent for 
postoperative residuals of left eye keratoconus in a decision 
entered April 20, 1998, did not represent an unreasonable 
application of extant law to the facts that were then known.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extension of a total 
disability evaluation based on the need for convalescence for the 
Veteran's service-connected left eye keratoconus beyond May 31, 
1997, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.30 (2010).

2.  The RO did not commit CUE when, in a decision entered April 
20, 1998, it assigned an evaluation of 40 percent for 
postoperative residuals of left eye keratoconus.  38 U.S.C.A. 
§ 5109A (West 2002); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.105 (2010); 38 C.F.R. §§ 3.321, 4.80, 4.84a (Diagnostic 
Code 6035) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Extension of a Temporary Total Disability Rating Based on the 
Need for Convalescence Beyond May 31, 1997

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000, during the pendency of the appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran's claim was filed prior to the enactment of the VCAA.  
Additionally, the RO initially adjudicated the claim prior to the 
enactment of the VCAA.  Although pre-adjudicatory VCAA notice was 
not possible, the Court has held that, in cases such as this one, 
the Veteran has the right to subsequent content-complying notice.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification action needed to make a 
decision has been accomplished as to this claim for an extension 
of a temporary total rating.  Through March 2003 and August 2004 
notice letters, the RO notified the Veteran of the information 
and evidence needed to generally substantiate a claim for an 
increase.  A separate October 2006 VCAA letter pertained to the 
criteria for establishing a temporary total disability under 
38 C.F.R. § 4.30.  Additionally, the Veteran and his 
representative have shown actual knowledge of the requirements 
for a convalescent rating under § 4.30 through their multiple 
submitted statements and the Veteran's January 2004 hearing 
testimony on the matter.

The Board also finds that the March 2003, August 2004, and 
October 2006 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO 
notified the Veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letters asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his claim.  Consequently, a remand of 
this issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with this issue.  
Records from multiple sources have been associated with claims 
file.  Significantly, the February 21, 1997, operation report in 
regards to the relevant left eye surgery has been obtained as 
have post-service treatment records from the VA Medical Center 
(VAMC) in Iowa City, Iowa.  Additionally, pursuant to the Board's 
March 2010 remand, a VA opinion was obtained in connection with 
the claim in May 2010, the report of which is of record.  The 
report contains sufficient evidence by which to determine when 
the convalescence period ended following the February 21, 1997, 
left eye surgery.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

B. Analysis

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months from 
the first day of the month following such hospital discharge or 
outpatient release if the hospital treatment of the service-
connected disability resulted in:  (1) surgery necessitating at 
least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps or recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  Following the temporary total 
disability rating, the disability will be rated by the 
appropriate schedular evaluation.  38 C.F.R. § 4.30 (2010).

The total rating will be followed by an open rating reflecting 
the appropriate schedular evaluation.  A total rating may be 
extended as follows:  (1) extensions of 1, 2, or 3 months may be 
made beyond the initial 3 months under all three provisions 
identified above; and (2) extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be made under only 
the "surgery with severe postoperative residuals" and 
"immobilization by cast" provisions.  See 38 C.F.R. § 4.30(b).

The Court has held that convalescence is "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury" and recovery is "the act of regaining or returning 
toward a normal or healthy state."  See Felden v. West, 11 Vet. 
App. 427, 430 (1998).  

The surgery in question took place on February 21, 1997, at the 
Iowa City VAMC.  The Veteran had cataract surgery on his left eye 
on that date.  The RO initially granted a 1-month temporary total 
disability convalescent rating under 38 C.F.R. § 4.30.  This was 
from the period of February 21, 1997, through March 31, 1997.  As 
noted in the introduction, the convalescent period was extended 
by the RO to May 31, 1997, when the claim was most recently in 
remand status.  The Veteran contends that the convalescence 
period should be extended beyond May 31, 1997, primarily on 
account of experiencing symptoms of aching, variable visual 
acuity, glare, and diplopia.  He has argued for varying dates 
regarding the extension.  In March 2010, the Veteran's 
representative asserted that the Veteran continued to suffer from 
the post-operative residuals until at least November 1997.

A review of the evidence of record reveals that the Veteran 
underwent cataract surgery on his left eye on February 21, 1997, 
at the Iowa City VAMC.  The operation report noted that the 
Veteran tolerated the procedure well and that there were no 
complications.  Progress notes following the surgery show that 
the Veteran had occasional aching in the left eye.  In March 
1997, it was noted that the surgical graft looked crystal clear, 
there was variable visual acuity, and that the Veteran would be 
fitted with a contact lens.  In May 1997, the Veteran continued 
to have mild occasional aching with variable visual acuity.  In 
July 1997, the Veteran's left eye was comfortable, visual acuity 
was stable, and he was being refitted for a new contact lens.  
Subsequent to that time period, treatment records show that the 
Veteran had a contact fitting, pain in his left eye, double 
imaging, glare, and decreased acuity.

Pursuant to the Board's March 2010 remand, the Veteran's claims 
file was forwarded to M.W., a VA optometrist, for an opinion on 
the matter.  M.W. reviewed the claims file, including the 
clinical records following the surgery and hearing testimony 
provided by the Veteran in January 2004.  M.W. stated that it was 
clear that the Veteran had a longer than normal convalescence 
following the February 21, 1997, cataract surgery.  M.W. stated 
that this was so because the Veteran had previously had a corneal 
transplant performed on his left eye in 1979.  Because of the 
previous surgery, the Veteran required a longer course of ocular 
medications following the surgery in question than would have 
been normal if he had not had the previous surgery.  M.W. noted 
that the Veteran was still taking various eye drops months later.  
M.W. gave the opinion that the Veteran was incapable of working 
from the time of the surgery on February 21, 1997, until he had 
been refit with contacts near the end of April.  Because it would 
take time for a proper fitting of the contacts, M.W. believed 
that it was appropriate to consider the Veteran totally disabled 
from the time of his surgery through May 31, 1997.

The Board first points out that there is no basis for an 
extension of the temporary total rating on account of severe 
postoperative residuals or immobilization from a cast.  See 
38 C.F.R. § 4.30(a)(2), (3).  A cast was not involved and the 
medical evidence does not demonstrate that the Veteran's left eye 
surgery resulted in severe postoperative residuals.  The Court 
held as much when, in the December 2008 memorandum decision, it 
indicated that the Veteran's symptoms did not rise to the level 
of severe postoperative residuals as contemplated by 
§ 4.30(a)(2).  Thus, § 4.30(a)(1) is the applicable provision for 
addressing whether an extension is warranted.

In consideration of the evidence of record, the Board finds that 
the February 21, 1997, surgery did not necessitate convalescence 
beyond May 31, 1997.  Effectively, it was shown that the Veteran 
returned toward a normal or healthy state at that time.  None of 
the Veteran's treating physicians or eye specialists indicated 
that the Veteran required further convalescence in the records 
following the surgery.  However, in his May 2010 opinion, M.W. 
determined that the convalescence spanned approximately 3 months 
ending on May 31, 1997.  M.W.'s opinion on the matter is 
persuasive as he reviewed the relevant evidence and the opinion 
finds support in the record.  M.W. explained why the 
convalescence lasted through May 31, 1997, including on the basis 
of the Veteran's history of previous left eye surgeries.  M.W.'s 
opinion is probative as it is the sole medical opinion of record 
that squarely addresses the salient question of the length of 
convalescence following the February 21, 1997 surgery.

The evidence shows that the Veteran experienced symptoms in 
regards to his left eye keratoconus after May 31, 1997.  However, 
the appropriate schedular (or extra-schedular) rating is intended 
to cover the disabling nature of the service-connected 
disability.  To equate any and all symptomatology related to the 
left eye to convalescence is to render the nature of the 
temporary total rating provisions meaningless.  Here, the medical 
records following the surgery and the May 2010 VA opinion support 
an appropriate convalescence period and a temporary total rating 
from February 21, 1997, to May 31, 1997.  Accordingly, an 
extension of a temporary total convalescent rating beyond May 31, 
1997, under 38 C.F.R. § 4.30 is not warranted.

For all the foregoing reasons, the Board finds that the claim for 
an extension of a temporary total disability rating based on the 
need for convalescence beyond May 31, 1997, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

II. CUE

By way of background, the RO raised the issue of clear and 
unmistakable error sua sponte in a May 2003 rating decision.  It 
was determined that CUE was committed by the RO in a decision 
entered April 20, 1998, when it assigned an evaluation of 
40 percent for service-connected postoperative residuals of left 
eye keratoconus.  The RO, in May 2003, found that a 30 percent 
rating rather than a 40 percent rating should have been awarded.  
There was no indication in the May 2003 decision that the action 
was being proposed; rather, the 30 percent reduced rating was 
immediately implemented in the "subject to compensation" 
portion on "page 1" of the decision.  However, the RO later 
determined that it was merely proposing the reduction on account 
of CUE in May 2003.  Another rating decision was issued in 
January 2004 that implemented the reduction of the rating from 40 
percent to 30 percent on the grounds of previous CUE.  In any 
case, the Veteran disagreed with the reduction and the issue is 
properly before the Board as noted in the introduction.

Previous determinations will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2010).

The Court has addressed the question of determining when there is 
CUE present in a prior decision, although primarily when raised 
by a claimant.  In Russell v. Principi, 3 Vet. App. 310 (1992), 
the Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort that, had it not been 
made, the outcome would have been manifestly changed at the time 
it was made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  See also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  The Court has also stated 
that CUE is a type of error in which reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made.  Russell, 3 Vet. App. at 313-14.  In Fugo v. 
Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very 
specific and rare kind of error.  Id. at 43.  The Court noted 
that CUE is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Id. at 44.

Historically, the Veteran's service-connected keratoconus of the 
left eye had been evaluated as 30 percent disabling since October 
6, 1988.  Following a temporary total rating based on the need 
for convalescence, the RO increased the rating to 40 percent in 
the April 20, 1998, decision.  The RO evaluated the disability 
under Diagnostic Code 6035 for "keratoconus."  In the rating 
decision, the RO noted that, under the law extant at the time of 
the decision, a minimum schedular evaluation of 30 percent was 
assigned whenever contact lenses were medically required, either 
unilaterally or bilaterally.  See 38 C.F.R. § 4.84a (Diagnostic 
Code 6035) (1997).

In awarding a 40 percent rating in April 1998, the RO stated that 
the evaluation for keratoconus of the left eye (characterized as 
keratoconus, status-postoperative cataract with pain) was 
increased extra-schedularly.  Later in the decision, the RO 
stated that an extra-schedular evaluation of 40 percent would be 
granted taking into account the chronic pain in the Veteran's 
left eye.  This is significant as the 40 percent rating was not 
based solely on the rating schedule; rather, it was based on a 10 
percent addition on an extra-schedular basis to the 30 percent 
schedular rating.  See 38 C.F.R. § 3.321(b) (1997).

According to the May 2003 proposed reduction action and the 
January 2004 reduction action, the 40 percent rating for 
keratoconus of the left eye was not reduced on account of an 
improvement in the disability.  Instead, the RO determined that 
the law was not applied correctly in evaluating the Veteran's 
disability.  The RO reasoned that 38 C.F.R. § 4.80 prohibited the 
assignment of a rating in excess of 30 percent.  That section 
stated that combined ratings for disabilities of the same eye 
should not exceed the amount of total loss of vision of that eye 
unless there is an enucleation or a serious cosmetic defect added 
to the total loss of vision.  See 38 C.F.R. § 4.80 (1997).  The 
RO determined that, because the Veteran did not have a service-
connected right eye disability, and because the Veteran's visual 
acuity of the right eye was generally normal, no more than a 30 
percent schedular rating would be assigned for impairment of 
central visual acuity even if the Veteran had total loss of 
vision of the left eye on account of the service-connected 
disability (absent enucleation or severe cosmetic defect).  See 
38 C.F.R. § 4.84a (Diagnostic Code 6070) (1997).

In consideration of the record, the Board finds that the RO's 
assignment of an evaluation of 40 percent for postoperative 
residuals of left eye keratoconus in a decision entered April 20, 
1998, did not represent an unreasonable application of extant law 
to the facts that were then known.  In this case, it was not 
appropriate to reduce the Veteran's rating based on an 
application of the schedular criteria.  The 40 percent rating 
assigned in the April 1998 decision expressly included an 
additional 10 percent on an extra-schedular basis.  Thus, the 
action did not incorrectly apply the rating schedule because it 
was not based solely on the rating schedule.  Therefore, any 
prohibition of a rating in excess of 30 percent under 38 C.F.R. 
§ 4.80 was not applicable.  The Board does not find that it was 
unreasonable for the RO to award the additional 10 percent as the 
evidence at the time of the April 1998 decision showed that the 
Veteran experienced chronic pain as a result of the service-
connected disability.  Thus, the decision to increase the rating 
was not based on incorrect facts or misapplication of the law.

Accordingly, the Board concludes that CUE was not committed by 
the RO when, in a decision entered April 20, 1998, it assigned an 
evaluation of 40 percent for postoperative residuals of left eye 
keratoconus.  Therefore, the January 2004 reduction to 30 percent 
was improper; restoration of the 40 percent rating sought by the 
Veteran is warranted.


ORDER

An extension of a temporary total disability rating based on the 
need for convalescence beyond May 31, 1997, is denied.

Clear and unmistakable error was not committed by the RO when, in 
a decision entered April 20, 1998, it assigned an evaluation of 
40 percent for postoperative residuals of left eye keratoconus; 
restoration of a 40 percent rating for postoperative residuals of 
left eye keratoconus is granted.  


REMAND

The Board finds that it is necessary to remand the two rating 
issues in regards to the Veteran's service-connected left eye 
keratoconus.  As a result of the Board's decision to restore the 
40 percent rating that was assigned in April 1998, the issues are 
now characterized as:  (1) entitlement to a rating in excess of 
40 percent for postoperative residuals of left eye keratoconus 
for the period from June 1, 1997, to May 1, 1998; and (2) 
entitlement to a higher rating for postoperative residuals of 
left eye keratoconus, currently evaluated as 40 percent 
disabling.

For both of these issues, a component of the 40 percent rating 
has been assigned on an extra-schedular basis.  Generally, 
ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010).

For the rating period June 1, 1997, to May 1, 1998, and the 
rating period for the most recent claim for an increase, the 
Veteran has had a 10 percent additional extra-schedular rating on 
account of chronic left eye pain.  He has had multiple surgeries 
on his left eye.  Because the case has not yet been referred for 
extra-schedular consideration, the two issues must be remanded so 
that the Veteran's case may be referred to the Under Secretary 
for Benefits or the Director of Compensation and Pension Service, 
for consideration of whether a higher extra-schedular rating is 
warranted commensurate with the average earning capacity 
impairment due exclusively to the Veteran's service-connected 
left eye keratoconus.  Extra-schedular consideration should be 
given to both rating periods.

In regards to the claim of entitlement to an extension of a 
temporary total disability rating based on the need for 
convalescence beyond January 31, 2007, the surgery in question 
took place on January 3, 2006, at the Iowa City VAMC.  A repeat 
corneal transplant of the left eye was performed after a corneal 
graft failure was indicated.  The Veteran received treatment at 
the Iowa City VAMC following the surgery.  A May 2006 letter from 
Dr. T.O., the Chief of Ophthalmology at the Iowa City VAMC, 
states that the January 3, 2006, surgery was complex and would 
require multiple postoperative visits extending his 
"rehabilitation" to January 2007.

A temporary total convalescent rating under 38 C.F.R. § 4.30 has 
been established from January 3, 2006, to January 31, 2007.  
Significantly, prior to the expiration of the convalescent 
period, the Veteran underwent additional surgery of the left eye 
on December 8, 2006.  An anterior vitrectomy, sulcus suture 
intraocular lens placement and repeat penetrating keratoplasy was 
performed.  Notably, when the Veteran's claim for an extension of 
the temporary total rating was denied in a February 2008 rating 
decision, the RO considered whether an extension for 
convalescence was also warranted on account of the December 8, 
2006, surgery.

Similar to the other claim involving a temporary total rating 
that was remanded in March 2010, the Board finds that it is 
necessary to remand this claim in order to obtain a medical 
opinion by a VA physician or eye specialist.  The designated 
medical professional should provide an opinion as to the date 
when the Veteran no longer required convalescence as a result of 
both the January 3, 2006, and the December 8, 2006, surgeries on 
his left eye, i.e., when did the Veteran "regain or return 
toward a normal or healthy state."  See Felden, 11 Vet. App. at 
430.  The value of the opinion will be greatly enhanced if the 
medical professional provides a detailed rationale for the 
opinion after reviewing the claims file and considering the 
relevant evidence, including the operation reports and follow-up 
treatment records.

It appears that the Veteran continues to receive regular 
treatment at the Iowa City VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since July 2010) from 
the Iowa City VAMC and associate the 
records with the claims folder.

2.  Forward the Veteran's claims file to an 
appropriate medical professional 
(ophthalmologist or other physician with 
expertise in addressing the recovery 
process after eye surgeries).  The medical 
professional should review the Veteran's 
claims file and provide an opinion as to 
the date when the Veteran no longer 
required convalescence as a result of both 
the January 3, 2006, and December 8, 2006, 
surgeries on his left eye (i.e., when did 
he regain or return toward a normal or 
healthy state).  A complete rationale for 
the conclusion reached must be provided-to 
include, as appropriate, citation to 
specific evidence of record and/or medical 
authority.

3.  Submit the claims files to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Service, for a 
determination as to whether the Veteran 
should receive an extra-schedular rating in 
excess of 40 percent for his service-
connected left eye keratoconus under 
38 C.F.R. § 3.321(b).  Consideration should 
be given to both rating periods-from June 
1, 1997, to May 1, 1998, and the period 
pertaining to the most recent claim for an 
increase.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the three 
issues remaining on appeal.  If any benefit 
sought is not granted, furnish the Veteran 
and his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


